Case: 16-20587      Document: 00514049229         Page: 1    Date Filed: 06/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                      No. 16-20587
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                               June 26, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
ERIC FLORES,

                                                 Plaintiff–Appellant,

versus

R. MOORE; M. ROESLER; JESUS PERALTA,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2220




Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM: *

       Eric Flores, Texas prisoner # 2051801, moves for authorization to
proceed in forma pauperis (“IFP”) following the dismissal of his 42 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20587    Document: 00514049229      Page: 2   Date Filed: 06/26/2017


                                 No. 16-20587

§ 1983 complaint. Because Flores has raised only fanciful allegations, includ-
ing claims that he has already been executed and that the defendants have
utilized deadly technology to torture him and his parents, he has failed to show
that he should be allowed to proceed IFP on appeal under 28 U.S.C. § 1915(g)
or that his appeal presents a nonfrivolous issue. See Banos v. O’Guin, 144 F.3d
883, 885 (5th Cir. 1998); Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
The motion for leave to proceed IFP is denied.

      The facts surrounding the IFP request are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is DISMISSED as
frivolous. See 5TH CIR. R. 42.2. Flores is WARNED that any future frivolous,
repetitive, or otherwise abusive filings will subject him to additional and pro-
gressively more severe sanctions. Flores is DIRECTED to review all pending
matters and to move to dismiss any that are frivolous, repetitive, or otherwise
abusive.




                                       2